Exhibit 21 Exhibit 21 to Registration Statement filed by One Bio, Corp. Subsidiaries of the Registrant - The following are the subsidiaries of One Bio, Corp. ● Green Planet Bioengineering, Co., Ltd., a Delaware corporation ● Elevated Throne Overseas, Ltd., a British Virgin Islands company ● Fujian Green Planet Bioengineering, Co., Ltd., wholly foreign owned enterprise organized under the laws of the Peoples republic of China (“PRC”) ● Trade Finance Solutions Inc., an Ontario (Canada) corporation ● TFP International, Inc., a Florida corporation ● United green Technology, Inc., a Nevada corporation ● Supreme Discovery Group, Ltd., a British Virgin Islands company ● Fujian United bamboo Technology Company, Ltd., wholly foreign owned enterprise organized under the laws of the Peoples republic of China (“PRC”)
